          Case 3:11-cr-00524-JO         Document 122         Filed 01/15/21      Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION




UNITED STATES OF AMERICA,                         )
                                                  )
                         Plaintiff,               )             No. 3:11-cr-00524-JO
                                                  )
                v.                                )
                                                  )
TERRY LEE LEICHLEITER                             )             ORDER
                                                  )
                                                  )
                        Defendant.                )




JONES, J.

        Defendant Terry Lee Leichleiter (Leichleiter) moves to reduce his sentence under 18

U.S.C. § 3582(c)(l)(A)(i). ECFNos.111 and 115. 1 Specifically,Leichleiterrequeststhathis

sentence be reduced to time served and that he be released to live in a semi-structured

transitional recovery community. Leichleiter asserts that his medical conditions make him

paiiicularly vulnerable to the novel coronavirus pandemic. The government opposes his motion.

Based on the following, the Court DENIES the motion.




1 Leichleiterfiled a prose motion, ECF No. I 11. His counsel filed another motion that contained
additional briefing, ECF No. 1 IS.

1 Order
        Case 3:11-cr-00524-JO          Document 122        Filed 01/15/21      Page 2 of 6




       A district court generally "may not modify a term of imprisonment once it has been

imposed." 18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824-25 (2010).

However, Congress has expressly authorized a district court to modify a defendant's sentence in

three limited circumstances, one of which is when granting a motion for compassionate release

under 18 U.S.C. § 3582(c)(l)(A).

       Although the compassionate release statute previously permitted sentence reductions only

upon motion of the Director of the Bureau of Prisons (BOP), Congress expanded the statute in

the First Step Act of 2018. Pub. L. No. 115- 391, § 603(b), 132 Stat. 5194, 5239 (Dec. 21, 2018)

(FSA). Now, a defendant may bring a motion for compassionate release, but only after: (!)

petitioning the BOP to make such a motion on the defendant's behalf; and (2) either (a)

exhausting all administrative appeals after the BOP denied the defendant's petition or (b) thirty

days have elapsed after the warden of the defendant's facility received the defendant's petition,

whichever is earlier. 18 U.S.C. § 3582(c)(l)(A). 2

       Pursuant to the FSA, a court may reduce a defendant's sentence if"extraordinaiy and

compelling reasons warrant such a reduction; ... and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission .... " 18 U.S.C. §

3582(c)(l)(A)(i). Congress did not define "extraordinaiy and compelling" other than providing

that "[r]ehabilitation of the defendant alone" is insufficient. 28 U.S.C. § 994(t).

       The pe1iinent policy statement by the Sentencing Commission for sentence reductions

was last amended before the FSA passed and is found in Application Note I to United States




2 Leichleiter's counsel submitted a request for compassionate release with the Warden Engleman on April

29, 2020. Ex. C, ECF No. 118. Counsel reports that the request received no response. ECF No. 115 at 3.
Leichleiter's motion is properly before this comt.

2 Order
         Case 3:11-cr-00524-JO             Document 122          Filed 01/15/21       Page 3 of 6




Sentencing Guidelines (U.S.S.G.) § lB 1.13.3 The Note4 identifies extraordinary and compelling

reasons in four categories: (1) the medical condition of the defendant; (2) the age of the




3 Because the Sentencing Commission's policy statement was not amended after enactment of the First
Step Act, "a growing number of district comts have concluded the Commission lacks an applicable policy
statement regarding when a judge can grant compassionate release ... because the Commission never
harmonized its policy statement with the FSA." United States v. Mondaca, 89-cr-0655 DMS, 2020 WL
1029024, at *3 (S.D. Cal. Mar. 3, 2020) (citing Brown v. United States, 411 F. Supp. 3d 447,499 (S.D.
Iowa 2019) (canvassing district court decisions)) (quotation marked omitted). As explained by one comt,
"a majority of federal district comts have found that the most natural reading of the amended § 3582( c)
and [28 U.S.C.] § 994(t) is that the district comt assumes the same discretion as the BOP director when it
considers a compassionate release motion properly before it." United States v. Perez, 88-10094-1-JTM,
2020 WL I 180719, at *2 (D. Kan. Mar. 11, 2020).


4Extraordinary and Compelling Reasons.-Provided the defendant meets the requirements of
subdivision (2), extraordinary and compelling reasons exist under any of the circumstances set forth
below:

(A) Medical Condition of the Defendant.-

(i) The defendant is suffering from a terminal illness (i.e., a serious and advanced illness with an end of
life trajectory). A specific prognosis of life expectancy (i.e., a probability of death within a specific time
period) is not required. Examples include metastatic solid-tumor cancer, amyotrophic lateral sclerosis
(ALS), end-stage organ disease, and advanced dementia.

(ii) The defendant is-

(!) suffering from a serious physical or medical condition,

(II) suffering from a serious functional or cognitive impairment, or

(III) experiencing deteriorating physical or mental health because of the aging process,

that substantially diminishes the ability of the defendant to provide self-care within the environment of a
correctional facility and from which he or she is not expected to recover.

(B) Age of the Defendant.-The defendant (i) is at least 65 years old; (ii) is experiencing a serious
deterioration in physical or mental health because of the aging process; and (iii) has served at least 10
years or 75 percent of his or her term of imprisonment, whichever is less.

(C) Family Circumstances.-

(i) The death or incapacitation of the caregiver of the defendant's minor child or minor children.

(ii) The incapacitation of the defendant's spouse or registered partner when the defendant would be the
only available caregiver for the spouse or registered pattner.


3 Order
        Case 3:11-cr-00524-JO           Document 122        Filed 01/15/21      Page 4 of 6




defendant; (3) family circumstances; and (4) other reasons as determined by the Director of the

BOP in a defendant's case amounting to an extraordinary and compelling reason, other than, or

in combination with, the reasons described in subdivisions (I) through (3).

       Prisoners are exceptionally vulnerable to infection due to the lack of distancing and

hygiene issues endemic to prison life. Interim Guidance on Management ofCoronavirus

Disease 2019 (COVID-19) in Correctional and Detention Facilities, CDC (Jan. 14, 2021),

https ://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-

correctional-detenti on.html. However, compassionate release is "rare and extraordinmy" and

courts routinely deny such claims. United States v. Mangarella, 2020 WL 1291835, at*2-3

(W.D.N.C. Mar. 16, 2020.)

       Leichleiter bem·s the burden to demonstrate extraordinary or compelling reasons

justifying his compassionate release. 18 U.S.C. § 3582(c)(1 )(A). He asserts that his medical

conditions provide the reasons justifying release. Specifically, he contends that his hypertension

(high blood pressure), hyperlipidemia (high cholesterol) and hypothyroidism place him at a high

risk of severe illness if infected with the novel coronavirus. None ofLeichleiter's medical

conditions places him in the categmy of adults who are at increased risk of severe illness. Only

his alleged high blood pressure puts in him the category of adults who might be at increased risk

of severe disease. People with Certain Medical Conditions, CDC, (Jan. 14, 2021),

https ://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html.



(D) Other Reasons.-As determined by the Director of the Bureau of Prisons, there exists in the
defendant's case an extraordinary and compelling reason other than, or in combination with, the reasons
described in subdivisions (A) through (C).



4 Order
        Case 3:11-cr-00524-JO         Document 122        Filed 01/15/21     Page 5 of 6




       A review of the medical records Leichleiter provided indicates that Leichleiter twice

denied having a history of high blood pressure. Ex. G, at 18, 39 ("No: Angina, HX

Hypertension" and "Hype1iension: Denied") ECF #118. While the records show Leichleiter's

diagnoses ofhyperlipidemia and hypothyroidism and treatments for both conditions, there is no

record of a diagnosis or treatment for hypertension. Id. at 30-38. During 2019 and 2020,

Leichleiter's blood pressure fluctuated between a high of 128/89 to a low of 113/73. Id. at 3-19.

It appears that Leichleiter does not have any medical condition that puts him at increased risk for

severe disease. In addition, Leichleiter already contracted COVID-19, was asymptomatic, and

recovered. Id. at 31. According to the CDC, cases of reinfection of Covid-19 have been

rep01ied, but are rare. Reinfection with Covid-19 (Jan. 14, 2021),

https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html. Leichleiter has no

extraordinary or compelling reasons justifying compassionate release.

       Even if Leichleiter had provided an extraordinary or compelling reason justifying release,

his release would not be "consistent with the applicable policy statements issued by the

Sentencing Commission." 18 U.S.C. § 3582(c)(l)(A)(i). To wmwnt compassionate release,

Leichleiter must show that he is not a danger and that the§ 3553(a) factors suppoti his release.

Leichleiter pleaded guilty to production of child pornography. Leichleiter and his co-defendant

recruited and enticed a 15-year-old girl into making a pornographic movie. They promised to

pay her $4000 if she had sex with them on camera. After making the movie, the three went to a

nearby market where Leichleiter told the victim he was going to use the ATM to get cash to pay

her. Instead, he and his co-defendant took off. Presentence Report (PSR) at 3-4. Previously,

Leichleiter served 75 months for a conviction of rape and sodomy ofa 13-year-old girl. PSR at

6-7. The conviction, supervision, and required sex-offender registration in that case did nothing



5 Order
        Case 3:11-cr-00524-JO        Document 122        Filed 01/15/21    Page 6 of 6




to deter him from committing another sex crime. While his excellent compliance in prison and

his pmticipation in the prison's educational programming are to be commended, Leichleiter has

not taken any courses directed toward rehabilitation and has received no sex offender treatment.

Leichleiter's release is not wmrnnted under the§ 3553(a) factors.

       Leichleiter's Motions for Reduced Sentence, ECF Nos. 111 and 115 are DENIED.



IT IS SO ORDERED.
               +'<
Dated the (~ of January, 2021.




                                             Robert E.




6 Order
